 


109 HR 3019 IH: To amend the Internal Revenue Code of 1986 to permit the consolidation of life insurance companies with other companies.
U.S. House of Representatives
2005-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3019 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2005 
Mr. Ramstad (for himself, Mrs. Johnson of Connecticut, Mr. Rangel, Mr. English of Pennsylvania, Mr. Hayworth, Mr. Reynolds, Mr. Hulshof, Mr. Pomeroy, Mrs. Jones of Ohio, and Mr. McNulty) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to permit the consolidation of life insurance companies with other companies. 
 
 
1.Consolidation of life insurance companies with other companies permitted 
(a)In generalSection 1504(b) of the Internal Revenue Code of 1986 (defining includible corporation) is amended by striking paragraph (2) and by redesignating paragraphs (3) through (8) as paragraphs (2) through (7), respectively. 
(b)Conforming amendments 
(1)Section 1503 of the Internal Revenue Code of 1986 is amended by striking subsection (c) (relating to special rule for application of certain losses against income of insurance companies taxed under section 801) and by redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively. 
(2)Section 1504 of such Code is amended by striking subsection (c) and by redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively. 
(3)Section 243(b)(2)(A) of such Code is amended by striking sections 1504(b)(2), 1504(b)(4), and 1504(c) and inserting section 1504(b)(3). 
(4)Section 805(a)(4)(E) of such Code is amended by striking 1504(b)(3) and inserting 1504(b)(2). 
(5)Section 818(e)(1) of such Code is amended to read as follows: 
 
(1)Items of companies other than insurance companiesIf an affiliated group includes members which are and which are not taxed under section 801, all items of the members of such group which are not taxed under section 801 shall not be taken into account in determining the amount of the tentative LICTI of members of such group which are taxed under section 801.. 
(6)Section 832(b)(5)(D)(ii)(II) of such Code is amended by striking 1504(b)(3) and inserting 1504(b)(2). 
(7)Section 864(e)(5)(A) of such Code is amended by striking paragraph (4) and inserting paragraph (3). 
(8)Section 936(i)(5)(A) of such Code is amended by striking section 1504(b)(3) or (4) and inserting section 1504(b)(2) or (3). 
(9)Section 952(c)(1)(B)(vii)(II) of such Code is amended by striking 1504(b)(3) and inserting 1504(b)(2). 
(10)Section 953(d)(3) of such Code is amended by striking 1503(d) and inserting 1503(c). 
(11)Section 954(h)(4)(F)(ii) of such Code is amended by striking 1504(b)(3) and inserting 1504(b)(2). 
(12)Section 6166(b)(10)(B)(ii)(V) of such Code is amended by striking 1504(b)(3) and inserting 1504(b)(2). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
2.Phase-in of application of certain losses against income of insurance companies 
(a)Phase-In 
(1)In generalFor taxable years beginning after December 31, 2004, and before January 1, 2011, if— 
(A)an affiliated group includes 1 or more domestic insurance companies subject to tax under section 801 of the Internal Revenue Code of 1986, and 
(B)the consolidated taxable income of the members of the group not taxed under such section 801 results in a consolidated net operating loss for such taxable year, then, under regulations prescribed by the Secretary of the Treasury or his delegate, the amount of such loss which cannot be absorbed in the applicable carryback periods against the taxable income of such members not taxed under such section 801 shall be taken into account in determining the consolidated taxable income of the affiliated group for such taxable year to the extent of the applicable percentage of such loss or the applicable percentage of the taxable income of the members taxed under such section 801, whichever is less. The unused portion of such loss shall be available as a carryover, subject to the same limitations (but determined based on the applicable percentage with respect to the year to which carried and applicable to the sum of the loss for the carryover year and the loss (or losses) carried over to such year), in applicable carryover years. 
(2)Applicable percentageFor purposes of paragraph (1), the applicable percentage shall be determined in accordance with the following table: 
 
 
For taxable years The applicable 
 beginning in:percentage is: 
 
200540  
200650  
200760  
200870  
200980  
201090. 
(b)No carryback before January 1, 2005To the extent that a consolidated net operating loss is allowed or increased by reason of this section or the amendments made by this Act, such loss (or increase in such loss, as the case may be) may not be carried back to a taxable year beginning before January 1, 2005. 
(c)Nontermination of groupNo affiliated group shall terminate solely as a result of this section or the amendments made by this Act. 
(d)Subsidiary stock basis adjustmentsA member corporation’s basis in the stock of a subsidiary corporation shall be adjusted upon consolidation to reflect the preconsolidation income, gain, deduction, loss, distributions, and other relevant amounts during a period when such corporations were members of an affiliated group (determined without regard to section 1504(b)(2) of the Internal Revenue Code of 1986 as in effect on the day before the date of enactment of this Act) but were not included in a consolidated return of such group by operation of section 1504(c)(2)(A) of such Code (as in effect on the day before the date of the enactment of this Act). 
(e)Waiver of 5-Year waiting periodAn automatic waiver from the 5-year waiting period for reconsolidation provided in section 1504(a)(3) of the Internal Revenue Code of 1986 shall be granted to any corporation which was previously an includible corporation but was subsequently deemed a nonincludible corporation as a result of becoming a subsidiary of a corporation which was not an includible corporation solely by operation of section 1504(c)(2) of such Code (as in effect on the day before the date of enactment of this Act), subject to such conditions as the Secretary may prescribe. 
 
